Citation Nr: 0312180	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  01-02 395A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date prior to December 10, 1996, 
for a grant of a total rating based on individual 
unemployability due to a service-connected disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from April 1954 to November 
1957, and from January 1958 to January 1968.

This matter was last before the Board of Veterans' Appeals 
(Board) in November 2001, on appeal from a September 2000 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  Upon its last review, 
the Board denied the appellant an effective date earlier than 
December 10, 1996 for the grant of a total disability 
evaluation based upon individual unemployability.  

The appellant sought review of the Board's decision before 
the U.S. Court of Appeals for Veterans Claims (Court).  By 
order dated in January 2003 and pursuant to the parties' 
joint motion for remand, the Board's decision was vacated and 
remanded to enable the Board to comply with recently enacted 
legislation, as stated below.  See the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)).  

The Board observes that although this matter has been 
remanded by the Court on the sole basis that the notice 
provisions of the VCAA have not been satisfied, various court 
pleadings and the appellant's current submissions before the 
Board indicate that the appellant may also be seeking an 
increased disability evaluation for multiple sclerosis; an 
earlier effective date for the grant of service connection 
for multiple sclerosis; and revision of prior RO decisions on 
the basis of clear and unmistakable error.  These matters are 
referred to the RO for appropriate action.  


REMAND

On November 9, 2000, the President signed into law VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  See also Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, 
or filed before the date of enactment and not yet final as 
of that date.  38 U.S.C.A. 5107.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

As noted by the joint motion, the record on appeal does not 
indicate that VA complied with the provisions of the VCAA 
with respect to the appellant's claim of entitlement to an 
earlier effective date for a grant of a total rating based on 
individual unemployability.  A review of the claims folder 
reveals that the appellant has not been apprised of evidence 
which would substantiate his claim, pursuant to  pursuant to 
38 U.S.C.A. § 5103(a) and (b) (West 2002).  He has also not 
been apprised of the division of responsibilities for 
obtaining relevant evidence in this case.  See Quartuccio, 
supra.  As such, a remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in the cited legislation.  

Accordingly, this case is REMANDED for the following:

The RO should undertake any additional 
development contemplated by the VCAA, 
including, but not limited to, informing 
the veteran of the provisions of the 
VCAA, as well as the division of 
responsibilities between the VA and the 
veteran in obtaining evidence necessary 
to substantiate his claim.  Specifically, 
the RO should take appropriate action in 
this case to comply with the notice and 
duty to assist provisions of 38 U.S.C.A. 
§ 5103(a) and (b), to include with regard 
to the one year period for receipt of 
additional evidence.  Thereafter, if any 
benefit sought on appeal remains denied, 
the case should be returned to the Board 
for appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.




	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



